Exhibit 10.1

 

[DATE]

 

[NAME ADDRESS]

 

Re: 2012 Rosetta Stone Special Retention Award Program

 

Dear [NAME]:

 

Thank you for your hard work and dedication to Rosetta Stone, Inc. (the
“Company”).  We are on a critical path to transform our business model and
capture new opportunities for growth.  Our success is tied to engaging and
retaining our key leaders.  Your continued contributions to the Company are
vital to achieving our global corporate goals.  Accordingly, the Company and the
Board of Directors would like to extend to you a special retention award,
consisting of a mix of the Company’s common stock and a cash payment as provided
below.

 

CASH-BASED AWARD AMOUNT

 

You will be entitled to receive a cash retention bonus (the “Cash Award”) in an
amount equal to [                                        ] Dollars
($[                          ]) if you remain a fulltime employee of the Company
(or an affiliate) during the Retention Period or your employment is earlier
terminated by the Company (or an affiliate) without Cause.  You will not be
entitled to receive the Cash Award if your employment terminates for any other
reason prior to the end of the Retention Period, including, but not limited to,
with Cause, your death, your Disability or your voluntary termination.  Your
Cash Award (if any), less normal and customary withholdings and deductions, will
be paid to you in a single payment on or before January 31, 2013.

 

RESTRICTED STOCK AWARD

 

The Company hereby grants you the eligibility to receive
[                            ] shares of the Company’s restricted stock (the
“Restricted Stock Award”), subject to certain restrictions and requirements as
described in the attached Rosetta Stone Inc. 2009 Omnibus Incentive Plan Cover
Sheet and Restricted Stock Award Agreement.  The terms of these documents and
the Rosetta Stone Inc. 2009 Omnibus Incentive Plan (the “Omnibus Plan”) are
fully incorporated into this letter and made an integral part hereof.

 

If your employment is terminated by the Company (or an affiliate) without Cause
prior to the full vesting of your Restricted Stock Award, the unvested part of
your Restricted Stock Award will become immediately and fully vested.  If your
employment terminates for any other reason prior to the full vesting of your
Restricted Stock Award, including, but not limited to, with Cause, your death,
your Disability or your voluntary termination, the unvested part of your
Restricted Stock Award will be

 

GRAPHIC [g25341kmi001.jpg]

 

1

--------------------------------------------------------------------------------


 

immediately forfeited (subject to the requirements of the Rosetta Stone Inc.
Insider Trading Compliance Policy and the Omnibus Plan, as in effect from time
to time).

 

DEFINITIONS

 

“Retention Period” shall mean the period beginning on January 1, 2012 and ending
on December 31, 2012.

 

“Cause” has the meaning provided in the attached Restricted Stock Award
Agreement.

 

“Disability” has the meaning provided in the attached Restricted Stock Award
Agreement.

 

This letter, including the referenced documents, is the sole and entire
statement of the retention program the Company is proposing and will be governed
by the laws of the Commonwealth of Virginia.  No rights under this retention
program, contingent or otherwise, will be transferable, assignable, or subject
to any encumbrance, pledge or charge of any nature.  In addition, this retention
program does not constitute an employment contract and does not alter or affect
in any way the Company’s right to terminate your employment at any time with or
without Cause or your right to terminate your employment with the Company in
your discretion.

 

We are looking forward to working with you on achieving our 2012 global
corporate goals and sincerely hope these terms are agreeable to you.  If so,
please signify your acceptance of this retention program by signing the attached
copy of this letter, including the attached documents, and returning that
executed copy to Michaela Oliver on or before January 13, 2012.

 

 

 

ROSETTA STONE INC.

 

By:

 

 

Name: Tom Adams

 

Title: Chief Executive Officer

 

 

 

 

By:

 

 

Name: Laurence Franklin

 

Title: Chairman of the Board

 

I have read the terms of this retention program and, by signing below, hereby
signify my acceptance of these terms:

 

 

EMPLOYEE

 

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

APPENDIX A

 

ROSETTA STONE INC. 2009 OMNIBUS INCENTIVE PLAN

 

 TERMS OF RESTRICTED STOCK AWARD AGREEMENT

 

3

--------------------------------------------------------------------------------